 CENTURY LUMBER CO.Century Lumber Company, Inc.andTruck Driversand HelpersLocal Union No. 696,affiliated withInternational Brotherhoodof Teamsters, Chauf-feurs,Warehousemen and Helpersof America.Case 17-CA-3154November 15, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn August 15, 1967, Trial Examiner William J.Brown issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practicesin violation of the National Labor Relations Act, asamended, and recommending that Respondentcease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Ex-aminer's Decision. He further found that Respond-ent had not engaged in certain other unfair laborpractices alleged in the complaint and recom-mended dismissal as to them. Thereafter, theCharging Party and the General Counsel filed ex-ceptions to the Trial Examiner's Decision and sup-porting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as herein modified.1.The Trial Examiner found, and we agree, thatRespondent violated Section 8(a)(1) of the Act bythreatening employees with discharge and plantclosing in reprisal for support of the Union and byengaging in coercive interrogation of employeesconcerning their union activity.However, contrary to the Trial Examiner, wefind thatRespondent further violated Section8(a)(1) by promising and granting economic benefitsto employees on February 15 and 16,1 respectively,to discourage membership in and support of theUnion. In reaching this conclusion we note the fol-lowing:On February 15, 2 days after the Union's de-mand for recognition and bargaining, Vice Pres-identMcCoy told employee Lacey he would get aAll dates are 1967 unless otherwise indicatedSewell was laid off along with the others on February 15 but wasrehired on February 24221wage increase and also sought to obtain the name ofthe union leader from Lacey. When unsuccessful,McCoy rebuked Lacey for refusing to give this in-formation. On the same day, McCoy told employeeMurphy that he would receive a wage increase. Atthe same time, McCoy said to Murphy thatRespondent would even resort to illegal means(closing the plant) in order to defeat the Union.Rcspondent's established practice was to give in-dividual wage increases. It had never before givena general wage increase. However, on February 16,aftermaking the above promises to employeesLacey and Murphy, Respondent effected a generalwage increase resulting in raises not only forMurphy and Lacey but also for the remaining nineemployees then in the unit. In view of Respondent'sunion animus, its promise of increases to Lacey andMurphy in the context of unlawful threats and inter-rogation, the timing of the increase in relation to theUnion's demand for recognition, and the un-precedented nature of the general increase, we findthat this conduct was an additional part of Respond-ent's overall plan to dissipate employee support ofthe Union. Accordingly, and as there is no showingthat the new benefits were motivated by some fac-tor other than to destroy the Union, we find thatRespondent violated 8(a)(1) by promising andgranting wage increases.2.The General Counsel excepts to the Trial Ex-aminer's failure to find that Respondent violated8(a)(3) and (1) of the Act by terminating employeesRonald Lutz, Arthur Meredith, and Thomas Hen-kensiefken, Jr., and by laying off employee DeweySewel1.2 In dismissing these allegations, the TrialExaminer concluded that Lutz was terminatedbecause of his unsatisfactory work record and that,with respect to Lutz and the remaining alleged dis-criminatees, theGeneral Counsel had failed tosustainhisburdenofprovingRespondent'sknowledge of union support by any of the em-ployees allegedly discriminated against.We findmerit in the General Counsel's exceptions.Employee activity on behalf of the Union beganin January 1967. During this period employeesopenlydiscussed theUnion and distributedauthorization cards on Respondent's premises.Early in the campaign, AssistantWarehouseForeman Russell advised employee Meredith thatall the employees would be fired if the Union camein.Thereafter, by letter to Respondent datedFebruary 10, the Union claimed representation ofa majority of unit employees, requested recognitionand bargaining, and offered to substantiate its claimof majority by an impartial card check. On or aboutFebruary 15,Respondent'sunlawfulantiunioncampaign intensified with Vice President McCoyquestioning employees Lytle and Lacey concerning168 NLRB No. 36 222DECISIONS OF NATIONALtheir union activities and the union activities of fel-low employees. In addition, McCoy, on February15, called employee Murphy to his office and toldhim that before going Union, he would close theplant down, and that it was his intention to "get ridof the union element." On Wednesday, February15, Respondent promised wage increases to Laceyand Murphy. That same day Respondent effectedthe mid-week termination of Lutz, Meredith, andHenkensiefken and laid off Dewey Sewell. Thenext day the wage increases, heretofore found to beunlawful, were granted to the remaining employeesin the unit.On the issue of knowledge, we find, contrary tothe Trial Examiner, that the record is sufficient toestablish that Respondent was aware of union ac-tivities of all employees who were allegedly the sub-ject of discriminatory treatment. All four had signedauthorization cards prior to February 9. During theorganization drive, Respondent's blue collar workforce consisted of no more than 18 employees. Asindicated, the Union was openly discussed withcards solicited on Respondent's premises. Unde-niedtestimonyestablishesthatAssistantWarehouse Manager Russell was present while dis-criminatees Meredith and Lutz engaged in conver-sationsconcerning theUnion. 'In addition,Respondent's coercive interrogation sought notonly information as to the union activities of theemployees questioned but also the identity of otherssupporting theUnion.AlthoughRespondent'sspecific knowledge of the activities of Lutz andMeredith is amply demonstrated by Russell'spresence during their discussions of the Union 3 wealso find, on the basis of the small size of the plant,the nature of the interrogation, and the timing of thedischarges in relation to Respondent's other unfairlabor practices, an adequate basis for inferring thatRespondent knew or had reason to believe that allthe alleged discriminatees were union protagonists.But we also note that in the view we take of the case,even assuming that Respondent was unaware of theunion membership of Henkensiefken and Sewell,our ultimate result herein would not be altered. For,as set forth below, we are satisfied that the recordamply demonstrates that Respondent discriminatedagainst all these employees to discourage union ac-tivitygenerally, and it is settled principle thatwhere, as here, "an employer lays off a group of em-ployees, for discriminatory reasons, such conductis unlawful as to all employees in that group, evenas to those employees ... whose union sympathiesare unknown to the employer."4In finding that Lutz was unlawfully terminated,unlike the Trial Examiner, we reject as pretextualRespondent's contention that Lutz was dischargedbecause he was an inefficient worker who had beenLABOR RELATIONS BOARDthe subject of creditors' complaints and the cause ofbothersome phone calls from a former girl friend.Respondent conceded that its difficulties with Lutzwere not of recent origin, but explained that Lutzwas tolerated because his services were needed.However, there is nothing in the record, other thanthe advent of the Union, to indicate why Lutz wasno longer needed at the time of his discharge. Thatunion considerations were the true cause of his ter-mination is strongly suggested by undeniedtestimony that Vice President McCoy told Lutzthat the Union was a factor leading to his discharge.Nor do we find merit in Respondent's assertionthat the layoffs or discharges of Meredith, Henken-siefken, and Sewell were predicated upon legitimateeconomic considerations. Respondent presented noevidence to substantiate its alleged economic justifi-cation for a sudden layoff in the middle of the weekand without prior notice to those affected. Respond-ent also makes no effort to explain its inconsistentaction in granting wage increases simultaneouslywith its decision to reduce business losses bycutting the size of the employee complement. Inthis latter connection, it is significant that after thelayoffs Respondent hired new men from ManpowerInc. to perform work which would otherwise havebeen performed by the separated employees. Wealso note that although witnesses for the Respond-ent indicated that layoff selections were made onthe basis of seniority, the instant layoffs were madewhile other employees with less time on the jobthan the discriminatees were retained.In finding that Respondent's reasons for the ac-tion taken against all four employees were pretex-tual and calculated to mask its true intention ofdiscouraging union activity and dissipating unionsupport,we also rely upon the fact that thedischarges and layoffs occurred contemporane-ously with similarly designed unfair labor practices,some of which indicated a disposition on Respond-ent's part to engage in discrimination for unlawfulpurposes.McCoy's admission to Lutz that a cut-back was necessary because of the Union is alsocorroborative of a calculated effort on Respond-ent's part to terminate a substantial segment of theunit in order to curb the effectiveness of the or-ganization campaign generally. In sum, we aresatisfied and find on the basis of Respondent'savowed opposition to union organization, the timingof the discharges in relation to other unfair laborpractices and to the demand for recognition, and theabsence of any satisfactory explanation for Re-spondent's precipitate action in terminating fouremployees in mid-week and without prior notice,that Respondent's action in this regard was but apart of an unlawful pattern of conduct calculated toundermine the Union. Accordingly, we find that'Rust Sales Company,157 NLRB 1685, fn 74Northwestern Publishing Company,144 NLRB 1069, 1073, fn 14,and cases cited thereinRust Sales Company, supra CENTURY LUMBER CO.Respondent violated Section 8(a)(3) and (1) of theAct by terminating Lutz, Meredith, and Henken-siefken and by laying off Sewell.3.The Trial Examiner found, and we agree, thatRespondent violated Section 8(a)(5) and (1) of theAct by its unlawful refusal to recognize and bargainwith the Union. However, the Trial Examinerfound the unfair labor practice as of March 24,1967, the date Respondent affirmatively denied theUnion's demand for recognition. We find merit inthe General Counsel's contention that the 8(a)(5)violation should properly date from Respondent'sreceipt of the Union's demand for recognition onFebruary 13, 1967.Thus, the record establishes that by February 10,1967, the Union represented a majority of em-ployees in the unit. Respondent, shortly afterreceiving the Union's demand for recognition, em-barked on a course of conduct designed to un-dermine the Union, which included coercive inter-rogation, threats of reprisal, unlawful promises andgrants of wage increases, and discrimination. It alsoappears that Respondent, after agreeing to a cardcheck, conceded that the authenticated cards sub-stantiated the Union's claim of majority support. Inthe circumstances, we find that Respondent's con-duct from the date it received the Union's demandfor recognition exhibited a rejection of the collec-tive-bargaining principle and an intention to un-dermine the Union's majority. Accordingly, we findthat Respondent has engaged in an unlawful refusalto bargain since February 13, 1967,5 and we shallamend the Trial Examiner's Conclusions of Lawaccordingly.AMENDED CONCLUSION OF LAW7.By refusing since February 13, 1967, to bar-gain with the Union as the exclusive representativeof the employees in the aforesaid unit, the Companyhas engaged in unfair labor practices as defined inSection 8(a)(5) of the Act.ADDITIONAL CONCLUSIONS OF LAWRenumber paragraphs 8 and 9 in the Trial Ex-aminer's Conclusions of Law as paragraphs 10 and11, and add the following as new paragraphs 8 and9:8.By promising and granting economic benefitsto employees to induce them to withdraw from sup-port of and membership in the Union, Respondenthas engaged in an-unfair labor practice defined inSection 8(a)(1) of the Act.9.By discharging and laying off employees inreprisal for their support of the Union, Respondenthas engaged in an unfair labor practice defined inSection 8(a)(3) and (1) of the Act.THE REMEDY223Having found that Respondent has engaged incertain unfair labor practices in addition to thosefound by the Trial Examiner, we shall order it tocease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.Among the additional violations, we have foundthat Respondent violated Section 8(a)(3) and (1) oftheAct by discharging employees Ronald Lutz,Arthur Meredith, and Thomas Henkensiefken andlaying off Dewey Sewell to discourageunionactivi-ties.We shall therefore order that Respondent offerto those employees reinstatement to their same orsubstantially equivalent positions with full restora-tion of seniority or other benefits they would haveenjoyed--had they not been discriminated against.We shall also order that Respondent make themwhole for any wages lost because of the discrimina-tion, with backpay computedinmannerset forth inF. W. Woolworth Company,90 NLRB 289,plus in-terest at 6 percent per annum as prescribed in IsisPlumbing & Heating Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,Century Lumber Company, Inc., Topeka,Kansas, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Interrogating employees coercively as towhether they signed union cards or as to the identi-ty of employee leaders in union activity.(b)Threatening employees with discharge orwith closing of the plant in reprisal for their par-ticipation in concerted activities in connection withrepresentation by the Union.(c)Refusing to bargain collectively with theUnion as exclusive representative of employees inthe following appropriate unit: All production andmaintenance employees of the Company includingtruckdrivers but excluding all other employees,guards and supervisors as defined in the Act, con-stitute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act.(d)Promising and granting economic benefits toemployees to induce them to withdraw from sup-port of and membership in the Union; provided,however, that nothing in this Decision and Ordershall require Respondent to vary or abandon anywage, hour, seniority, or other substantial featurewhich it has established for its employees or toprejudice the assertion by its employees of any5The Great Atlantic and Pacific Tea Company, Inc,162 NLRB 1182 224DECISIONSOF NATIONALLABOR RELATIONS BOARDrights they may have derived as a result of the un-fair labor practices committed by Respondent.(e)Discouraging union activities by dischargingor laying off employees or discriminating in anyother manner in reprisal for their support of andmembership in the Union.(f)In any like or related manner interfering with,restraining, or coercing employees in the exerciseof their right to self-organization, to form, join, orassist labor organizations, to bargain collectivelythrough representatives of their own choosing, andto engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, and to refrain from any or all such activities.2.Take the following affirmative action whichthe Board deems necessary and appropriate to ef-fectuate the policies of the Act:(a)OfferRonaldLutz,ArthurMeredith,Thomas Henkensiefken, and Dewey Sewell im-mediate and full reinstatement to their former orsubstantially equivalent positions, without preju-dice to their seniority and other rights andprivileges.(b)Notifytheabove-named employees ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces.(c)Make the above-named employees whole forany loss of earnings they may have suffered as aresultof the discrimination against them in amanner computed in accordance with the formulaset forth in the section of the Board's Decision andOrder herein entitled "The Remedy."(d)Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e)On request, bargain collectively with theUnion as exclusive representative of employees intheaforesaid appropriate unit with respect towages, rates of pay, hours of employment, andother terms and conditions of employment and, if anunderstanding is reached, embody such understand-ing in a signed agreement.(f)Post at its office and warehouse at Topeka,Kansas, copies of the attached notice marked"Appendix."6 Copies of said notice, on forms pro-vided by the Regional Director for Region 17, afterbeing duly signed by the Company's authorizedrepresentative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Company to insure that said notices are notaltered, defaced, or covered by any other material.(g)Notify the Regional Director for Region 17,inwriting,within 10 days from the date of thisOrder, what steps have been taken to complyherewith.6 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT refuse to bargain and we will,on request, bargain with Truck Drivers andHelpers Local Union No. 696, affiliated withInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, as exclusive representative of em-ployees in the following appropriate unit:All production and maintenance em-ployees including truckdrivers but exclud-ing allother employees, guards and super-visors as defined in the Act.WE WILL reduce to a signed memorandum ofagreement any understanding reached as aresult of such bargaining.WE WILL NOT interrogate employees as towhether they have signed cards for the above-named or any other labor organization.WE WILL NOT threaten employees withdischarge or with closing of the plant in reprisalfor their support of the above-named or anyother labor organization.WE WILL NOT promise or grant economicbenefits to employees to induce them towithdraw their support of and membership inthe above-named or any other labor organiza-tion.WE WILL NOT discharge or lay off employeesbecause of their support of or membership inthe above-named or any other labor organiza-tion.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights to self-organization,to form, join, or assist labor organizations, orto engage in concerted activities for the pur-pose of collective bargaining or other mutualaid or protection, or to refrain from any or allsuch activities:WE WILL offer Ronald Lutz, ArthurMeredith, Thomas Henkensiefken, and DeweySewell immediate and full reinstatement totheir former or substantially equivalent posi- CENTURY LUMBER CO.tions without prejudice to seniority and otherrights previously enjoyed.WE WILL make Ronald Lutz, ArthurMeredith, Thomas Henkensiefken, and DeweySewell whole for any loss ofearningsthey mayhave suffered as a result of the discriminationagainst them.CENTURY LUMBER COM-PANY, INC.(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named em-ployees if presently serving in the Armed Forces ofthe United States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 610 Federal Building, 601 East 12th Street,KansasCity,Missouri64106,Telephone374-5181.TRIAL EXAMINER'S DECISIONWILLIAM J. BROWN, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act,as amended, hereinafter referred to as the "Act," came onto be heard on June 14 and 15, 1967,' at Topeka, Kansas.The original charge of unfair labor practices was filedFebruary 20 by the above-indicated Charging Party,hereinafter sometimes referred to as the "Union"; thecomplaint herein was issuedApril 18, by theRegionalDirector of the National Labor Relations Board for Re-gion 17.It alleged,in addition to jurisdictional matter, andthe duly filed answer of the above-indicated Respondent,hereinafter sometimes referred to as the "Company," de-nied the commission of unfair labor practices defined inSections 8(a)(1), (3), and(5) of the Act.At the hearing the parties appeared and participated asnoted above with full opportunity to present evidence andargument on the issues. Briefs were not filed by any par-ty.On the entire record2 herein and on the basis of my ob-servation of the witnesses,Imake the following:Dates hereinafter relate to theyear 1967 exceptas otherwise noted2After the hearing the General Counsel filed a motion to correct thetranscript in 14 specified instances Unopposed by any other party themotion is granted and the transcript amended in the particulars thereinspecified In addition the following corrections are ordered p 157, 121.should read "TRIAL EXAMINER Was it proved"", p 159,1 7, 8,should read "There is nothing more independent of his father than a firstyear college student ", p 244, I I should read "Mr Rose,I think that Iam disposed to", p 246,1 24 should read "the 8(a)(I) allegatuns areimportant not only in themselves, of", p 256,1 17 should re,d "July20 Briefs will be due on July 20 If you need more time"1FINDINGS OF FACT225t.THE BUSINESS OF THE RESPONDENT-COMPANYThe pleadings and evidence indicate and I find that theCompany is a corporation organized and existing underand by virtue of the laws of the State of Kansas andoperates a wholesale lumber facility in Topeka, Kansas,in the course of which it annually purchases fromsources outside the State of Kansas, goods and servicesvalued in excess of $50,000 while annually receiving inexcess of $50,000 for sales or services rendered outsidethe State of Kansas. I find, as the Company concedes,that it is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDThe pleadings and evidence indicate and I find that theUnion is a labor organization within the meaning of Sec-tion2(5) of the Act.111.THE UNFAIR LABOR PRACTICESA. Introduction and Summaryof EventsThe Company's operations consist of the receipt,warehousing, sale, and delivery of lumber products. Itssupervisory staff at material times included PresidentHarryFoster,VicePresidentEdwardMcCoy,'Warehouse Foreman Adrian "Bud" Alexander, andAssistantWarehouse Foreman Dean Russell. AttorneyHiatt is the Company's secretary. In addition to sales andoffice personnel, the Company employs warehousemen,forklift drivers, a door and hardware employee (HowardHarder),4 and truckdrivers; all the foregoing work underthe supervision of Alexander and Russell. The warehouseemployees and the drivers are hourly paid with their start-ing wage dependent on their experience, they wear regu-larwork clothes, punch the same clock, use the samesanitary and lunch facilities, and enjoy the same vacationand insurance benefits. The warehouse employees work5-1/2 days; the drivers do no Saturday work, need Kan-sas chauffeurs' licenses and must meetI.C.C. require-ments; they deliver one load a day within a 165 mileradius, make no overnight stops except in case of emer-gency and when not engaged in loading, unloading, ordriving work alongside warehouse employees.Employee discussion of self-organization commencedsometime in January and in February employeesdesignated employee Thomas Murphy to obtain unionauthorization cards.Murphy obtained twelve signedunionauthorizationcardsfromdriversandwarehousemen in the period February 8-10 and underdate of February 10 the Union wrote the Companyclaiming to represent a majority of production and main-tenance employees includingtruckdrivers,requestingrecognition and bargaining and offering to substantiate itsmajority claim by card check before a disinterested partyof the Company's choice. The Company replied by letter,iMcCoy's term of office as vice president terminated on or aboutMarch I and at the time of the hearing he was only a stockholder"Harder, when not engaged in putting lights in doors, loads and unloadstrucks, operates the forklift and does some city, but no over-the-road driv-ing 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDdated February 27 referring to the union claim and to theunit and stating that it desired to check the cards againstthe company payroll. In the interim between the unionletterand the company reply, employees ArthurMeredith, Ronald Lutz,5 Dewey Sewell, and ThomasHenkensiefken had been laid off and an unfair labor prac-tice charge filed by the Union in connection with theirlayoffs.Between 5 and 6 o'clock on March 2 there was a meet-ing between union and company representatives at theCompany's office. The Union was represented by Attor-ney Rose, Assistant Business Agent Glenn, and ThomasMurphy; company representatives included AttorneyHiatt, President Foster and Treasurer Fulton. Glenn andMurphy testified, and no company witnesses were calledin refutation of their testimony which I credit, that on thisoccasion Hiatt checked the signatures on the 12 unionauthorization cards (G.C. Exhs. 9 through 20 inclusive)and advised the meeting that the Union appeared to havea majority of employees signed to cards, and that theCompany would get in touch with the Union within aweek or so.On March 22 Rose wrote to Hiatt, referred to theMarch 2 meeting, and demanded a meeting for the pur-pose of collective bargaining. On March 24, Hiatt repliedthat inasmuch as the matter was in the hands of the Boarditwould be necessary to await the Board's determinationof the matter.The complaint herein alleged and the Company'sanswer denies that in the period between February 15and 24, McCoy and Russells engaged in various activitiesconstituting interference, restraint, and coercion withinthe meaning of Section 8(a)(1) of the Act, that on Februa-ry 15 the Company discharged three employees and laidoff another because of their activity on behalf of theUnion and that on March 6 the Company increased thework quota of Murphy in reprisal for his union activity.The complaint also alleges that the Company unlawfullyrefused to bargain with the Union as representative ofproductionandmaintenanceemployees includingtruckdrivers.The Company's answer denies the ap-propriateness of the above-mentioned unit and deniescommitting any unfair labor practices; it affirmatively al-leges that it filed a representation petition on or aboutMarch 21 and that the Regional Director refused to con-duct a hearing thereon and refused also to investigatecharges against the Union.B. Interference,Restraint,and Coercion1.InterrogationThe complaint alleges and the answer denies thatMcCoy interrogated employees concerning their union"and/or other protected activity" on or about February15 and 16. David Lytle, a driver who signed a union cardon February 8, testified that in late February, McCoyasked if he had signed for the Union. Lytle replied that hehad and McCoy, according to Lytle's account, stated that5The complaint refers to this employee as "Rodney" Lutz Companypayroll records, his signature on a union authorization card, and histestimony indicated his correct name to be Ronald Lutz6The complaint also alleges that William Foster, a student and part-time employee and the son of President Foster, as an agent acting on be-half of the Company interrogated employees concerning their union ac-tivityon or about February 14 The evidence indicates that younghe was not going to have anything to do with the Union.James Lacey, a lift driver who signed a union card onFebruary 8, testified that on or about February 15McCoy called him into the office and in the course of aconversation about impending layoffs, referred to theUnion and asked Lacey if he knew who had started it.Lacey admitted that he knew but refused to reveal thename due to fear of reprisal against him. McCoy thenstated that Lacey had been with the Company for 4 yearsand should have informed him when union activitystarted.McCoy did not testify and I find Lytle and Lacey to bethoroughly credible witnesses. The questioning attributedby them to McCoy does not appear to be set in circum-stances indicating innocence of purpose in the inquiriesand I find that by McCoy's questioning of Lytle as towhether Lytle had signed a card and of Lacey whichplainly was in effect as to who had started the Union, theCompany engaged in unfair labor practices defined inSection 8(a)(1) of the Act.2.ThreatsThe complaint alleges and the answer denies that on orabout February 15 McCoy and Russell threatened em-ployeeswith reprisals, including closing of the lum-beryard, to discourage support of the Union. Murphytestified that on the afternoon of February 15, McCoycalled him to the office and said, among other things, thatbefore they would go Union he would close the placedown. Arthur Meredith, a union supporter and an allegeddiscriminatee, testified that some time in January, Russellsaid that the people in the office said that all the em-ployees would be fired if the Union came in. Ronald Lutz,a union supporter and alleged discriminatee, testified that2 or 3 days after his layoff, Russell told him that McCoyhad said that before he would let the Union in he wouldclose the doors and run the place himself.Russell did not testify and McCoy did not deny thestatement attributed to him by Murphy nor the statementreferred to by Lutz.7 I credit the testimony of Murphy,Meredith, and Lutz and find that by the statements ofRussell and McCoy the Company engaged in unfair laborpractices defined in Section 8(a)(1) of the Act.3.Promises and grants of benefitsThe complaint alleges in paragraph X(d) that McCoy,on February 15 and 16, promised and granted economicbenefits to discourage membership in and support of theUnion. In this area the General Counsel in oral argumentpointed to testimony of Lacey and Murphy and to G.C.Exhs. 2 and 3. Lacey testified that in the course of asecond discussion on February 15 McCoy stated that hewas going to give him a 25-cent raise which he in factreceived on the next payday. Murphy also testified thaton the same day, February 15, in the course of theirdiscussion above mentioned, McCoy said he was givinghim a 10-cent hourly raise but that he wanted more workFoster's only connection with management is that he resides in his father'shome and the Examiner sustained objections designed to elicit unfair laborpractices through his agencyAlthough Lutz' testimony was that Russell had told him that McCoymade t,a statement in question, and the testimony has some of the aspectsof hears -,V, the Company is responsible for the coercive utterance since CENTURY LUMBER CO.out of him. It appears from G.C. Exhs. 2 and 3(b) that 11employees received increases on February 16, and thattheCompany has a practice of granting sporadic in-dividual wage adjustments. It also appears that Lacey,the senior employee in the unit, had not received a wageincrease since April 20, 1966, and was overdue for one ascompared to numerous other employees. In the case ofMurphy the adjustment of February 1967 was clearlygeared by McCoy to expectancy of increased productivi-ty.Itwould appear to be a matter of suspicion and conjec-ture, rather than a conclusion bottomed on a preponder-ance of evidence, to conclude that McCoy's promisesand subsequent adjustments were motivated by a purposeto discourage membership in and support of the Unionand I conclude that the allegations of the complaint in thisregard are not supported by a preponderance of theevidence.C.DiscriminationThe complaint alleges and the answerdeniesthat theCompany, on February 15, discharged employeesRonald Lutz, Arthur Meredith, and Thomas Henkensief-ken, Jr., and laid off employee Dewey Sewell untilFebruary 24 in reprisal for their support of the Union; italso allegesand the Company denies, that Murphy's workquota was increased on or about March 6 in reprisal forhis unionactivity.Ronald Lutz was hired May 25, 1966, at $1.50 andworked initially as a boxcarunloader progressingthereafter to the jobs of forklift helper and a forkliftdriver. He received a 25-cent wageincreasesoon after hishire and a 10-cent hourly increase in October 1966. Hesigneda unionauthorization card on February 8, butdoes not appear to have been active in soliciting others tosign.He appears to have been unsatisfactory in severalrespects, concedes that McCoy criticized him for hisslowness and errors, one of which could, if not caught intime, have resulted in a delivery of $3,000 more cedar sid-ing than thecustomer's order called for. The evidencealso establishes that on one occasion he ran the forklift offthe dock and on another ran it into and punctured acustomer's tire. Lutz conceded that he was deficient inlearning thelocation of materials in the warehouse and infact often found it necessary to inquire of Foreman Alex-ander,Order Desk Man Abbott and rank-and-file fellowworkers as to the location of materials.There is some basis for uncertainty as to whether Lutzwas discharged or laid off. His account is that McCoycalled him to the office on February 15, told him that theCompany had to lay off some employees due to businesslosses andto the fact that the advent of the Union wouldmean higherwage costs and then laid them off. Companyrecords on whether Lutz was discharged are ambivalent;G.C. Exh. 3 B bears a notation that he -was laid off onFebruary 15,whereasG.C.Exh. 2 bears a "T,"presumably for "Termination" penciled in overan erased"L/O." Whether discharged or laid off he had not been re-called or reemployed as of the date of the hearing.It is clear that at the time of the card check of March 2,8Murphy, the principal union protagonist, appears to have instructedcard signers to return signed cards to the glove compartment of his car,presumably parked in a company parking lot° Sewell was rehired February 24 at a 10-cent hourly increase°Meredith testified that he had gone to the union hall to get cards but227the Company knew of Lutz' support of the Union. Toestablish knowledge as of the time of the lay off ordischarge the General Counsel, conceding the absence ofdirect evidence of knowledge, relies on the "small plant"theory and on testimony offered to establish that thewarehouse-office-dock complex was interconnected withan intercommunication system whereby the office group ofsupervisors could eavesdrop on conversations held else-where in the plant. But there is no evidence that any ex-tensive union solicitations or other activity were carriedon in the plant" much less adjacent to any one of the inter-com boxes nor is there evidence as to the size of the plantwhich, although relatively few in number of employeescould, as a substantial lumber warehousing operationconceivably, and most probably would occupy a substan-tial area. I can see no basis in the evidence for concludingthat it preponderates in favor of a finding that the Com-pany had knowledge of the union activities of any particu-lar employee prior to the March 2 card check, althoughMcCoy and other officials knew of the union claim by itsletter of February 10.Lutz appears to have been a source of annoyance onother bases than his inability to learn materials locations;the unrefuted testimony of McCoy is that the office wasin receipt of frequent telephone calls about difficultiesLutz had with creditors and a girl friend. It also appearsthatLutz frequently left trucks unloaded, refusing towork overtime.McCoy testified that he would havedischarged Lutz long prior to the actual date of dismissalbut for the fact that the Company was in need of drivers.While the timing of Lutz' release gives a basis for suspi-cion, the evidence indicates no more than an employeewith a longstanding record of unsatisfactory service wasreleased shortly after receipt of a union demand for recog-nition. It does not appear to indicate any basis forknowledge or even suspicion that Lutz was related to theunion effort and in fact his connection with the Union ap-pears to be merely that of a card signer. The majority ofcard signers were not released. I conclude that theevidence does not preponderate in favor of the conclusionthat Lutz was discharged or laid off in reprisal for his sup-port of the Union.Employees Meredith, Henkensiefken, and Sewell werelaid off on February 159 allegedly in reprisal for theirunion activity which consisted merely of their signing ofcards. 10 Sewell and Henkensiefken were warehousemenas of the date of their separation while Meredith hadtransferredfromwarehouseman to truckdriver onDecember 22, 1966.Dewey Sewell was hired August 25, 1966, and workedat a rate of $1.25 per hour as a laborer loading boxcars; hereceived an increase of 25 cents per hour in October 1966after he asked for it. At the time of his layoff there werefour warehouse employees (including Murphy and Hen-kensiefken) junior to him.I I McCoy's testimony is that onFebruary 15 he determined to lay off the junior em-ployees, got a seniority list from the bookkeepers and laidoff the four junior warehousemen. In fact Meredith,Sewell, and Henkensiefken were senior to employeesStotts and Blair who were not laid off at that time butfound that Murphy had preceded him there He then signed his card anddelivered it to Murphy at the latter's home" Two part-time student-help employees, William and Jack Foster,were also junior They were also laid off on February 15336-845 0 - 70 - 16 228DECISIONSOF NATIONALLABOR RELATIONS BOARDsince Stotts and Blair also signed cards for the Union anysignificance to layoff out of seniority disappears.There is no basis in the evidence for concluding that theCompany had knowledge of the union support of Sewell,Meredith,and Henkensiefken.While the events sur-rounding and reasons for their layoff are considerably un-clear,any such lack of clarity cannot suffice to make outa case of discriminatory discharge but necessarilyoperates against the General Counsel who has the burdenof proof.Murphy testified that after February 15 theCompany engaged the services of employees supplied byManpower;this testimony does not indicate the numberof men,the classifications in which they worked,nor theduration of their services.The evidence in my judgment,cannot reasonably be said to preponderate in favor of theconclusion that Sewell,Meredith,and Henkensiefkenwere laid off in reprisal for their union activities.With respect to the allegation of discrimination againstThomas Murphy in the nature of an increase in his workquota on or about March 6, the sum total of the evidenceis that on February 15, McCoy, after telling him aboutthe layoff of other employees, said that they would givehim a 10-cent increase but wanted more work out of him.Company records confirm that he got the increase on thefollowingday. Thereis no reason to believe that the state-ment of McCoy that the Companywanted morework outof Murphy in return for the wage increase amounted to anincrease in his work quota in reprisal for his leadership inunion activity particularly since there is no basis for infer-ring company knowledge of his activity until the date ofthe card check of March 2 when he appeared not only asa card signer but as a principal in theUnion's organiza-tional efforts.I recommend dismissal of the allegations ofthe complaint respecting discrimination against ThomasMurphy.D. The Refusal To BargainThe complaintalleges the commissionof an unfairlabor practice defined inSection 8(a)(5) and (1) of the Actin theCompany'srefusal fromand after February 10 tobargainon requestwith the Union as exclusive represent-ative of its employeesin a unitcomposed of all produc-tion and maintenanceemployees including truckdrivers,but excludingallother employees,guards and super-visors.Respondent'sansweradmits receipt of theUnion's request for bargaining,deniesthe appropriate-ness of a unit includingtruckdrivers with production andmaintenance employees,deniesthe majority status of theUnion and affirmativelyallegesthat on March 21, it fileda representationpetition whichwas dismissedby the Re-gionalDirectoron March28 as not meritingfurtherproceedings.1.The appropriate unitThe factswith respect to the identities and disparatiesof interest as between warehousemen and drivers are setforth above. It seems clearthat the factorsof common su-pervision,identical fringe benefits,use of common plantfacilities, progression from warehouse work to driving,warehouse work performed by drivers and the absence ofidentifying uniforms for drivers warrant the inclusion oftruckdrivers in a unit with production and maintenanceemployees where no separate representation is sought bya labor organization.Ifind that the unit in which theUnion seeks representation is an appropriate one.MarksOxygen Company of Alabama,147 NLRB 228. In thisconnection it is noted that the Company on receipt of theUnion's initialrequest for bargaining on February 11,which clearly specified the unit as one embracing produc-tion and maintenance employees including truckdrivers,raised no question as to the appropriateness of the unitbut proceeded, as hereinafter related, to a card check ofproduction and maintenance employees and truckdrivers.2.The Union's majority statusAt the time of the Union's initial request for bargainingand its assertion of majority status in the appropriate unit,which request appears both from common experiencewith intracity mail delivery and from the testimony ofMcCoy, to have been received by the Company onFebruary 13, the Union had received signed authoriza-tion cards from 12 employees in the unit. These cards arein evidence as G.C. Exhs. 9-20 inclusive. The cards areunambiguous authorizations for representation by theUnion12 and in the case of each card it is authenticatedeither by the signer or by Murphy, the chief employeespokesman for the Union. It also appears that the 12union authorization cards were shown by Glenn andMurphy to company representatives at the March 2 cardcheck in the company offices and that the Companyacknowledged the authenticity of the cards and concededtheUnion's majority status. The total number of em-ployees in the unit is shown by G C. Exh. 2 to have been18 at most. The evidence is abundantly clear that theUnion at all material times was the representative of amajority of employees in the appropriate unit and entitledto recognition as the exclusive statutory representative ofemployees.In this connection it is noted that Sewell wasrehired on February 24. There is also uncontradictedevidence that followingthe layoffs of February 15, theCompany engaged the services of Manpower to fulfill itslabor requirements and I conclude that the layoffs ofMeredith and Henkensiefken were under circumstancessuch that they would also have a normal expectancy of re-call. In any event the evidence clearly establishes that attheMarch 2 card check the Company conceded themajority status of the Union, and raised no question ofthe inclusion of Lutz, Meredith, Sewell, and Henkensief-ken in the unit. It appears that thefiling ofa representa-tion petition thereafter resulted from an afterthought andas part of a second look at the prospects of bargainingwith the Union. On the basis of all the foregoing I con-clude that the Company has unlawfully refused to bargainwith the Union at all times from and after March 24, thedate of the company communication putting it up to theBoard to make its determination in the matter.12The card signed by Meredith does not name the Union as hisrepresentative,but, apparently in error,contains the words"Authoriza-tion for Collective Bargaining Representative"in the blank spaces pro-vided for insertion of the union stamp This does not appear to have beenany obstacle to the Company's acknowledgement of the validity of hiscard in the March 2 card check Furthermore, although the cards bear aninvalid restriction or revocability this feature does not appear to be anyelement of significance in this case SeeSouthbridge Sheet Metal Works,Inc , 158 NLRB 819, enfd 380 F 2d 519 (C A 5) CENTURY LUMBER CO.229IV.THE EFFECT OF THE UNFAIR LABOR PRACTICIESUPON COMMERCEThe activities of the Company set forth in section III,above, occurring in connection with the operationsdescribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow thereof.V.THE REMEDYIn view of the findings set forth above to the effect thatthe Company has engaged in unfair labor practices affect-ing commerce, I shall recommend that it be required tocease and desist therefrom and from like or related unfairlabor practices and take such affirmative action as ap-pears necessary and appropriate to effectuate the policiesof the Act. 13Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Companyis an employer engaged in commercewithin the meaning of Section2(6) and (7) of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.By coercively interrogating employees as towhether they had signed cards for the Union and as towho among employees had started the union campaigntheCompany has engaged in unfair labor practicesdefined in Section 8(a)(1) of the Act.4.By threatening employees with discharge of all em-ployees and the closing of the plant in reprisal for em-ployee support of the Union the Company has engaged inunfair labor practices defined in Section 8(a)(1) of theAct.5.All production and maintenance employees of theCompany including_truckdrivers but excluding all otheremployees,guards and supervisors as defined in the Act,constitute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act.6.Since on or about February 10 the Union has beenand is now the exclusive representative of employees inthe aforesaid unit for purposes of collective bargaining.7.By refusing from and after March 24 to bargainwith the Union as exclusive representative of employeesin the aforesaid unit the Company has engaged in unfairlabor practices defined in Section 8(a)(5) of the Act.8.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.9.Except as specifically found herein,the Companyhas not engaged in unfair labor practices alleged in thecomplaint.Union Business Agent LaRue Moore identified Union Exh I as atype of relief appropriate in the instant case The Examiner rejected thiscopy of an agreement negotiated and in effect between the Union and aexhibit on the ground that it was not material to the issuesin the instantwholesale-retail lumber company in the Topeka area as bearing on thecase